Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,                       Aug 27 2014, 9:17 am
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:

ALAN D. WILSON
Kokomo, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

JARO MAYDA II,                                 )
                                               )
      Appellant-Plaintiff,                     )
                                               )
             vs.                               )      No. 34A05-1403-CC-101
                                               )
MELINDA D. BARNETTE,                           )
                                               )
      Appellee-Defendant.                      )


                   APPEAL FROM THE HOWARD SUPERIOR COURT
                       The Honorable George A. Hopkins, Judge
                           Cause No. 34D04-1308-CC-702


                                    August 27, 2014

              MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Senior Judge
                              STATEMENT OF THE CASE

       Jaro Mayda II appeals from the trial court’s order granting Melinda D. Barnette’s

motion to dismiss Mayda’s complaint against her alleging fraud, defamation, and the

failure to repay a loan purportedly established by oral agreement. Concluding that Mayda

has not established that the trial court committed prima facie error by dismissing the

complaint on jurisdictional grounds, we affirm.

                        FACTS AND PROCEDURAL HISTORY

       Mayda, an Indiana resident and physician maintaining an office in Kokomo,

Indiana, alleged in his complaint that he and Barnette, an Ohio resident, began a social and

personal relationship sometime in 2003 continuing until sometime in the spring of 2013.

According to Mayda’s affidavit, during the relationship, Barnette called him by telephone

between 300 and 500 times, sent emails to him between approximately 750 and 1000 times,

and visited him in Indiana approximately ten times. On those ten occasions that Barnette

personally met with Mayda in Indiana, he gave her money he now alleges was an informal

loan from him to her. He claims that the money he gave her was for college tuition and for

necessary medical treatment and expenses. Mayda alleges that the total amount of money

he loaned to Barnette over the years was $27,000, and that she had orally agreed to repay

him after she graduated from college and became employed.

       According to Mayda, the relationship eventually soured, and near the end of their

relationship he learned that Barnette had never been diagnosed with cancer, which

allegedly was the basis for the money needed for medical treatment. According to the

complaint, Barnette called Mayda in 2011 and 2012 leaving voice mail messages

                                             2
acknowledging that she owed him $27,000, and that she wished to meet with him

personally to repay him. Mayda contends that Barnette has not repaid him despite his

requests that she do so.

       Subsequently, Mayda sought and obtained a protective order against Barnette in

another court in Howard County on April 15, 2013. Mayda alleges that Barnette made

threatening phone calls and sent threatening email messages to him in Kokomo, some of

which indicated her future intent to possibly communicate disparaging information about

him to embarrass him through the use of the local media. He contends that in the protective

order matter, Barnette has had several attorneys appear for her and request continuances of

the matter, but they have not objected to that court’s exercising personal jurisdiction over

her. However, there is no evidence in the record that Barnette personally appeared in an

Indiana court.

       Later, Mayda filed a civil complaint against Barnette on August 29, 2013, and

Barnette’s counsel entered his appearance on her behalf and filed a motion to dismiss the

complaint on October 1, 2013, claiming a lack of personal jurisdiction. Mayda responded

to the motion to dismiss by affidavit, which was filed on October 18, 2013. The trial court

held a hearing on the motion, took the matter under advisement, and later granted

Barnette’s motion to dismiss. Mayda now appeals.

                             DISCUSSION AND DECISION

       We first note that Barnette has not filed a brief. “In such a case, we do not undertake

the burden of developing arguments for the appellee, but instead, applying a less stringent

standard of review, may reverse the trial court if the appellant establishes prima facie

                                              3
error.” Everette v. Everette, 841 N.E.2d 210, 212 (Ind. Ct. App. 2006) (citing Thurman v.

Thurman, 777 N.E.2d 41, 42 (Ind. Ct. App. 2002)). Prima facie error “means at first sight,

on first appearance, or on the face of it.” Id.

       The motion to dismiss was granted on the basis that Barnette’s contacts with Indiana

were not sufficient to confer personal jurisdiction over her. “Personal jurisdiction is a

question of law.” LinkAmerica Corp. v. Cox, 857 N.E.2d 961, 965 (Ind. 2006). “As with

other questions of law, a determination of the existence of personal jurisdiction is entitled

to de novo review by appellate courts.” Id. “We do not defer to the trial court’s legal

conclusion as to whether personal jurisdiction exists.” Id. “However, personal jurisdiction

turns on facts, typically the contacts of the defendant with the forum, and findings of fact

by the trial court are reviewed for clear error.” Id.

       “Because Indiana state trial courts are courts of general jurisdiction, jurisdiction is

presumed.” Davis v. Simon, 963 N.E.2d 46, 51 (Ind. Ct. App. 2012) (quoting Everdry

Mktg. & Mgmt., Inc. v. Carter, 885 N.E.2d 6, 10 (Ind. Ct. App. 2008)). “The party

contesting jurisdiction bears the burden of proving the lack of personal jurisdiction by a

preponderance of the evidence, unless the lack of jurisdiction is apparent on the face of the

complaint.” Id. “The Due Process Clause of the Fourteenth Amendment requires that

before a state may exercise jurisdiction over a defendant, the defendant must have ‘certain

minimum contacts with [the state] such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.’” Id. (citing LinkAmerica, 857

N.E.2d at 967, quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed.

95 (1945) (internal quotation omitted)).

                                                  4
       Furthermore,

       “[a] single contact with the forum state may be sufficient to establish specific
       jurisdiction over a defendant, if it creates a ‘substantial connection’ with the
       forum state and the suit is related to that connection.” Id. (citing McGee v.
       Int’l Life Ins. Co., 355 U.S. 220, 223, 78 S. Ct. 199, 2 L. Ed. 2d 223 (1957)).
       “But a defendant cannot be haled into a jurisdiction ‘solely as a result of
       random, fortuitous, or attenuated contacts or of the unilateral activity of
       another party or a third person.’” Id. (quoting Burger King, 471 U.S. at 475,
       105 S. Ct. 2174 (internal quotation marks omitted) (citing Helicopteros, 466
       U.S. at 417, 104 S. Ct. 1868; Keeton v. Hustler Magazine, Inc., 465 U.S. 770,
       774, 104 S. Ct. 1473, 79 L. Ed. 2d 790 (1984); World-Wide Volkswagen
       Corp. v. Woodson, 444 U.S. 286, 299, 100 S. Ct. 559, 62 L. Ed. 2d 490
       (1980))).

Davis, 963 N.E.2d at 52.

       In assessing whether the exercise of personal jurisdiction over a defendant
       would violate the Due Process Clause, “a person must have certain minimum
       contacts with the forum such that the maintenance of the suit does not offend
       traditional notions of fair play and substantial justice.” Brockman v. Kravic,
       779 N.E.2d 1250, 1256 (Ind. Ct. App. 2002) (citing International Shoe Co.
       v. Washington, 326 U.S. 310, 66 S. Ct. 154, 90 L.Ed. 95 (1945)). Also, a
       defendant’s contacts must “consist of some action by which the defendant
       purposefully avails itself of the privilege of conducting activities within the
       forum state, thus invoking the benefits and protections of its laws.” Id. (citing
       Hanson v. Denckla, 357 U.S. 235, 78 S. Ct. 1228, 2 L. Ed. 2d 1283 (1958)).
       “Only the purposeful acts of the defendant, not the acts of the plaintiff or any
       third parties, satisfy this requirement.” Id.

Wolf’s Marine, Inc. v. Brar, 3 N.E.3d 12, 15 (Ind. Ct. App. 2014).

       “Indiana’s long arm statute, which Indiana courts have held intended to extend

personal jurisdiction to the limits permitted under the due process clause of the Fourteenth

Amendment, provides that a nonresident may be subject to the jurisdiction of the Indiana

courts if certain conditions are met.” Mart v. Hess, 703 N.E.2d 190, 192 (Ind. Ct. App.

1998) (citing Ind. Trial Rule 4.4(A); Brokemond v. Marshall Field & Co., 612 N.E.2d 143,



                                              5
145 (Ind. Ct. App. 1993)). Here on appeal, Mayda argues that Barnette’s conduct falls

under Trial Rule 4.4(A)(1)&(8), which provide as follows:

       Any person or organization that is a nonresident of this state, a resident of
       this state who has left the state, or a person whose residence is unknown,
       submits to the jurisdiction of the courts of this state as to any action arising
       from the following acts committed by him or her or his or her agent:

       ...

       (1) doing any business in this state;

       ...

       (8) abusing, harassing, or disturbing the peace of, or violating a protective or
       restraining order for the protection of, any person within the state by an act
       or omission done in this state, or outside this state if the act or omission is
       part of a continuing course of conduct having an effect in this state.

       Therefore, we must assess the nature of Barnette’s contacts. “[A] defendant’s

contacts must ‘consist of some action by which the defendant purposefully avails itself of

the privilege of conducting activities within the forum state, thus invoking the benefits and

protections of its laws.’” Wolf’s Marine, 3 N.E.3d at 15 (quoting Brockman v. Kravic, 779

N.E.2d 1250, 1256 (Ind. Ct. App. 2002)). “When evaluating a defendant’s contacts with a

forum state, courts should assess:      (1) whether the plaintiff’s claim arises from the

defendant’s forum contacts; (2) the overall contacts of the defendant or its agent with the

forum state; (3) the foreseeability of being haled into court in that state; (4) who initiated

the contacts; and (5) whether the defendant expected or encouraged contacts with the

state.” Id. (citing Brockman, 779 N.E.2d at 1257). In Brockman, we provided the

following explanation of general and specific personal jurisdiction:



                                               6
       General personal jurisdiction refers to the ability to be sued for any claim in
       a state. In order to establish general personal jurisdiction, the court must find
       continuous and systematic contacts with the forum state such that the
       defendant could reasonably foresee being haled into court in that state for
       any matter. General personal jurisdiction may exist if the contacts are
       substantial, continuous, and systematic. The contacts required for general
       personal jurisdiction are greater than those needed to establish specific
       personal jurisdiction.

       Specific personal jurisdiction is jurisdiction that stems from the defendant’s
       having certain minimum contacts with the forum state so that the court may
       hear a case whose issues arise from those minimum contacts. Under this
       theory, the defendant’s isolated contacts with a state that are not enough to
       establish general personal jurisdiction may be sufficient to allow jurisdiction
       over any incidents related to those contacts. A single contact with a forum
       state may be enough to establish specific personal jurisdiction if it creates a
       substantial connection with the forum state and the suit is based on that
       connection. However, the act must be purposeful, not random or attenuated
       or the unilateral activity of another party or a third person.

Id. at 1256-57 (citations omitted).

       We note at the outset that in response to Barnette’s motion to dismiss for lack of

personal jurisdiction, Mayda argued that personal jurisdiction existed under Trial Rule

4.4(A)(2),(3), and (8). It was in Mayda’s motion to correct error that he raised for the first

time the legal argument that personal jurisdiction existed under Trial Rule 4.4(A)(1),

conferring personal jurisdiction when the non-resident is doing any business in this state.

A party may not raise a new issue for the first time in a motion to correct error. Troxel v.

Troxel, 737 N.E.2d 745, 752 (Ind. 2000). Although Mayda had responded to the motion

to dismiss arguing grounds to establish personal jurisdiction, the argument presented in the

motion to correct error raised a different ground, and was supported by the same affidavit

that supported his response. Operating under the premise that this is not a new issue, but

a different argument under the same issue, we address it here.

                                              7
       Mayda initially claims that the trial court has personal jurisdiction over Barnette

because by entering into an oral contract for the loan of money from Mayda, she was doing

business in Indiana. Mayda acknowledges under United States Supreme Court precedent

that a party’s contract with an out-of-state party alone does not automatically establish

sufficient minimum contacts in the other party’s home forum. See Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 478, 105 S. Ct. 2174, 2185, 85 L. Ed. 2d 528 (1985). “Instead,

when determining whether a contract should give rise to personal jurisdiction in a

plaintiff’s state, courts should consider facts such as ‘prior negotiations and contemplated

future consequences, along with the terms of the contract and the parties’ actual course of

dealing. . . .” Wolf’s Marine, 3 N.E.3d at 16-17 (quoting Burger King, 471 U.S. at 479,

105 S. Ct. at 2185).

       Mayda argued that there was an oral agreement for the repayment of $27,000, and

that by entering into the agreement, Barnette was subject to personal jurisdiction in Indiana

by doing business in this state. However, Mayda’s complaint and affidavit revealed that

while the aggregate amount of the alleged debt was $27,000, the agreement, if any, was

more fluid in nature than necessary to subject Barnette to personal jurisdiction on this

ground. Over the course of their ten-year social and personal relationship, Mayda alleges

that Barnette was in Indiana to visit him approximately ten times. He alleges that she

received money from him on those ten occasions. Mayda contends that the repayment was

to be made after Barnette completed college and began to work, yet, by his own account,

he also gave her money for medical treatments and expenses.             However, Barnette,

according to Mayda, was the one who insisted on making the repayment in person.

                                             8
       We further note that under Indiana Code section 32-21-1-1(b)(5) (2002) a party may

not bring an action involving an agreement that is not to be performed within one year of

making the agreement, unless the promise, contract, or agreement on which the action is

based is in writing and signed by the party against whom the action is brought. Therefore,

looking at the parties’ actual course of dealing under our de novo standard of review,

Mayda has not met his burden of establishing prima facie error on this ground.

       Mayda also alleged in his complaint that Barnette had committed defamation. In

support of establishing personal jurisdiction for abusive and harassing conduct, he argued

that she had threatened him in Indiana by sending emails and telephone calls causing him

to obtain a protective order against her. Mayda also argues that Barnette appeared by

counsel in the protective order matter, and did not assert lack of personal jurisdiction in

that case. He contends, therefore, that because she has consented to personal jurisdiction

in that matter, it establishes minimum contacts with the state sufficient to establish personal

jurisdiction in this matter. Whether Barnette has submitted to personal jurisdiction in the

other action is an issue that is not before us. We conclude that Mayda has not met his

burden of establishing prima facie error on this ground.

       With respect to his defamation claim, Mayda alleged that Barnette threatened to

communicate disparaging statements about him to the local media in an effort to embarrass

him. “In a defamation action, the place of the tort is generally considered the place of

publication, i.e., where the defamatory material is communicated to a third party.” Mart,

703 N.E.2d at 192 (citing Hoffman v. Roberto, 578 N.E.2d 701, 705 (Ind. Ct. App. 1991)).

Here, Mayda alleged an electronic threat by Barnette to possibly communicate disparaging

                                              9
statements about him, but there was no evidence to establish that she had actually

communicated those statements to a third party. Because Mayda cannot establish an injury

from the alleged defamation, he has not met his burden of showing that the trial court

committed prima facie error by dismissing Mayda’s complaint on this jurisdictional

ground.

       To the extent that Mayda argues he has suffered personal injury under subsections

(A)(2) and (A)(3) of Trial Rule 4.4 subjecting Barnette to personal jurisdiction in Indiana

based on the allegation that Barnette committed fraud by obtaining money from him for

medical treatment she did not need or undergo, this argument is unpersuasive. The trial

court correctly observed that there was no way to determine where Barnette’s alleged

misrepresentations about her health were made or the nature of their agreement, if any, to

repay the loan attributable to those expenses such that personal jurisdiction was established.

                                      CONCLUSION

       In light of the foregoing, we affirm the trial court’s decision.

       Affirmed.

BAILEY, J., and BRADFORD, J., concur.




                                              10